Case 2:14-cv-01641-BJR Document 153-1 Filed 09/10/19 Page 1 of 14




                Exhibit A
9/10/2019        Northwest
                     CaseImmigrant Rights Project Mail - RE:Document
                           2:14-cv-01641-BJR                 Activity in Case153-1
                                                                              2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                        Filed 09/10/19         et al Order
                                                                                                                       2 ofDismissing
                                                                                                                             14       Plaintiffs' FTCA…



                                                                                                             Matt Adams <matt@nwirp.org>



  RE: Activity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Order Dismissing
  Plaintiffs' FTCA Malicious Prosecution Claim vs. USA (US DHS - ICE Chief Counsel)
  1 message

  Durkin, Tim M. (USAWAE) <Tim.Durkin@usdoj.gov>                                                 Fri, Aug 16, 2019 at 1:46 PM
  To: Matt Adams <matt@nwirp.org>
  Cc: "Miller, Christopher A" <Christopher.A.Miller3@ice.dhs.gov>, "Fehlings, Gregory E" <Gregory.E.Fehlings@ice.dhs.gov>,
  "Verschoor, Rudy J. (USAWAE)" <Rudy.J.Verschoor@usdoj.gov>


                                                  Rule 11, 68 & Fed. Rule 408 Transmittal



    Dear Matt:



    With the entry last week (i.e., August 6, 2019) of the Honorable Barbara J. Rothstein’s Order dismissing your client Mr.
    Lanuza’s FTCA malicious prosecution claim with prejudice and promptly entering a judgment in the United States’ favor, I
    write to advise that the Defendant will now be seeking all recoverable costs – fees against Mr. Lanuza and counsel (past
    and present) that signed pleadings on Plaintiff’s behalf after September 29, 2015 (i.e., the last day of the 21-day safe
    harbor provision following the United States’ September 8, 2015, service of Notification of Plaintiff’s/Counsel’s Rule 11
    Violation(s)).



    In the interest of trying to reach an amicable, more inexpensive and expeditious resolution of the United States’ multi-
    thousand dollar claim against Mr. Lanuza and his counsel for all recoverable costs and fees under applicable rules – laws
    (i.e., Rule 11, etc., with total devoted costs / fees likely exceeding $100,000+), I write to submit a direct settlement
    demand to your client and past / present counsel in the firm amount of $25,000.



    I have attached some relevant emails that I think may refresh your recollection of the United States’ earlier service of its
    Offer of Judgment in August 2015 and my follow up service of the referenced Notice of Plaintiff’s / counsel’s Rule 11
    Violations in September 2015. Further follow up notifications of Plaintiff’s / counsel’s continuing Rule 11 violations after
    September 29, 2015, are also generally reflected in some of the email exchanges below (btw, there are more notices /
    warnings than these).



    I have also attached, for your convenience and easy reference, a copy of Judge Rothstein’s recent Order dismissing Mr.
    Lanuza’s case, which describes Plaintiff’s / counsel’s FTCA claims against the United States to be completely without
    merit. See Dkt. No. 148 – Order Granting United States’ Motion to Dismiss. The Court also found the law in this area
    was clearly established, notwithstanding Plaintiff’s counsel’s argument to the contrary. Id.



    Please be advised that in the event the United States’ modest $25,000 demand to settle its post-judgment motion for
    costs / fees is rejected or denied by Plaintiff or his present / past counsel, the United States’ costs motion will contain a
    full description of Plaintiff’s meritless claim history; counsel’s invasive / disproportionate discovery demands; abusive
    conduct during depositions of innocent / uninvolved DHS Officers – ICE Counsel; and will outline meritless – misleading
    claims made to the District Court and on appeal, all with the intention of supporting Plaintiff’s meritless malicious
    prosecution claim against the United States.



    The United States will ask the District Court to appoint separate, completely independent counsel for Mr. Lanuza for the
    purpose of reviewing and representing his personal interests in the motion in light of the perceived, actual and/or potential

https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                1/13
9/10/2019        Northwest
                     CaseImmigrant Rights Project Mail - RE:Document
                           2:14-cv-01641-BJR                 Activity in Case153-1
                                                                              2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                        Filed 09/10/19         et al Order
                                                                                                                       3 ofDismissing
                                                                                                                             14       Plaintiffs' FTCA…
    conflict his current/past counsel have concerning Mr. Lanuza’s accrued right to assert / seek a professional negligence –
    reckless legal representation claim – lawsuit against past / present counsel, specifically for but not limited to: i) Past /
    present counsel’s failure to comply with the statute of limitations on Plaintiff’s four (4) other FTCA claims, which claims
    were previously dismissed by the District Court for being untimely; and ii) Past / present counsel pushing Plaintiff to
    pursue and continuing to pursue a malicious prosecution claim which the District Court summarily rejected as lacking
    merit under clearly established law. See attached Order Granting Dismissal – Dkt. No. 148.



    On this latter point, it may very well be that Mr. Lanuza’s newly appointed counsel may agree that you and your co-
    counsel’s pre-dispositive motion settlement demand of $150,000 is eminently reasonable for the purpose of resolving Mr.
    Lanuza’s professional malpractice case - within - the - case claim he possesses. Mr. Lanuza’s counsel may also seek
    additional damages for the alleged stress and anxiety you previously claimed / alleged he incurred as a result of the
    immigration / FTCA litigation.



    Please review this $25,000 settlement demand directly with your client Mr. Lanuza at your earliest opportunity. Please be
    sure to explain the consequences of his and/or your firm’s rejection of this modest settlement demand, and the prospect
    of the Court imposing a judgment for recoverable costs and/or fees. Please also be sure to review this demand with all
    counsel who signed / filed pleadings in the District Court action after September 29, 2015, which includes all past
    counsel. I would have copied all present / past counsel in on this email, but thought the transmittal of the settlement
    demand to resolve the United States’ costs / fees motion would be better coming directly from you as lead counsel.
    Following these consultations, please get back to me by noon (12:00 p.m.) this next Monday, August 19, 2019, with your
    client’s and past / present counsel’s response. The absence of a response by noon (PDT) Monday (which is almost 72
    hours away) will be deemed a rejection of the United States’ modest settlement demand.



    Thank you for your timely consideration of this matter.



    Sincerely,



    Tim M. Durkin

    Asst. U.S. Attorney
    U.S. Attorney’s Office (EDWA)
    Thomas S. Foley Federal Courthouse
    P.O. Box 1494
    Spokane, WA 99210-1494
    (509) 353-2767


    Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or disclose
    the contents or the existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing theft of
    U.S. property). This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974. If you are
    not the intended recipient, please immediately contact the sender and destroy - delete this e-mail, its attachments, and all copies. Please
    contact the sender if you have any questions. Thank you for your cooperation in this regard.




    From: Durkin, Tim M. (USAWAE)
    Sent: Monday, April 29, 2019 4:30 PM
    To: Ma Adams <matt@nwirp.org>; 'Aaron Korthuis' <aaron@nwirp.org>; Stephanie Mar nez
    <stephanie@nwirp.org>; Christopher Schenck <chris.schenck@gmail.com>

https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                2/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      4 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…

    Cc: 'Miller, Christopher A' <Christopher.A.Miller3@ice.dhs.gov>
    Subject: RE: Proposed Order: Lanuza v. Love No. 2:14-cv-01641-BJR


                                                             FRE 408 Transmittal



    Counsel:



    Seems like an appropriate time for your client to also take a voluntary dismissal with prejudice on his single remaining
    claim against the United States, thereby your client can avoid the risk of an award of costs/fees should a formal order of
    dismissal be later obtained from Judge Rothstein.



    Please let me know how your client Mr. Lanuza would like to proceed by or before 12:00 noon tomorrow.



    Thank you for your cooperation in this regard.



    Best regards,



    Tim M. Durkin

    Asst. U.S. Attorney – Civil Division
    U.S. Attorney’s Office (EDWA)
    Thomas S. Foley Federal Courthouse
    P.O. Box 1494
    Spokane, WA 99210-1494
    (509) 353-2767


    Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or disclose
    the contents or the existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing theft of
    U.S. property). This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974. If you are
    not the intended recipient, please immediately contact the sender and destroy - delete this e-mail, its attachments, and all copies. Please
    contact the sender if you have any questions. Thank you for your cooperation in this regard.




    From: Aaron Korthuis <aaron@nwirp.org>
    Sent: Monday, April 29, 2019 4:07 PM
    To: bjr_dcdecf@dcd.uscourts.gov
    Cc: jonathanlove786@gmail.com; Ma Adams <matt@nwirp.org>; Stephanie Mar nez <stephanie@nwirp.org>;
    Christopher Schenck <chris.schenck@gmail.com>; Durkin, Tim M. (USAWAE) <TDurkin@usa.doj.gov>
    Subject: Proposed Order: Lanuza v. Love No. 2:14-cv-01641-BJR


    Good afternoon,

https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                3/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      5 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…



    Please find attached the Word version of the Proposed Order on Plaintiff and Defendant's Love's Stipulated Motion to
    Dismiss Pursuant to Private Settlement Agreement.



    Aaron

    --
    Aaron Korthuis (he/his/él)
    Impact Litigation/Yale Law Journal Fellow
    NORTHWEST IMMIGRANT RIGHTS PROJECT
    615 Second Avenue, Suite 400, Seattle, WA 98104
    p: 206.816.3872 | f: 206.587.4025 | e: aaron@nwirp.org




    From: Ma Adams <matt@nwirp.org>
    Sent: Tuesday, October 23, 2018 12:17 PM
    To: Durkin, Tim M. (USAWAE) <TDurkin@usa.doj.gov>
    Cc: Miller, Christopher A <Christopher.A.Miller3@ice.dhs.gov>; Cur s, Kendall (USAWAE)
    <KCurtis1@usa.doj.gov>; Glenda Aldana Madrid <glenda@nwirp.org>
    Subject: Re: Ac vity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Minute Order


    Hi Tim,



    Pursuant to Rule 408, please consider this a formal settlement offer to resolve all claims. In response to our discussion
    yesterday I have talked with my client with respect to a specific amount that would be required to settle his claims against
    the USA in this case. Mr. Lanuza is prepared to settle the case for the sum total of $150,000.



    If you need any additional information please do not hesitate to contact me.



    Matt




    From: Durkin, Tim M. (USAWAE)
    Sent: Monday, October 22, 2018 12:58 PM
    To: Ma Adams <matt@nwirp.org>
    Cc: Miller, Christopher A <Christopher.A.Miller3@ice.dhs.gov>; Cur s, Kendall (USAWAE)
    <KCurtis1@usa.doj.gov>
    Subject: RE: Ac vity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Minute Order


    Matt:



    Please find attached my email to you of August 14, 2015, with proposed Rule 68 and Rule 408 Offer of Judgment of
    $4,000. As I recall, Plaintiff rejected this offer.


https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…               4/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      6 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…



    Look forward to our conference call at 1:00 p.m. Thanks.



    Best,



    Tim M. Durkin

    Asst. U.S. Attorney – Civil Division
    U.S. Attorney’s Office (EDWA)
    Thomas S. Foley Federal Courthouse
    P.O. Box 1494
    Spokane, WA 99210-1494
    (509) 353-2767


    Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or disclose
    the contents or the existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing theft of
    U.S. property). This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974. If you are
    not the intended recipient, please immediately contact the sender and destroy - delete this e-mail, its attachments, and all copies. Please
    contact the sender if you have any questions. Thank you for your cooperation in this regard.




    From: Ma Adams <ma @nwirp.org>
    Sent: Friday, October 19, 2018 4:14 PM
    To: Durkin, Tim M. (USAWAE) <TDurkin@usa.doj.gov>
    Cc: Miller, Christopher A <Christopher.A.Miller3@ice.dhs.gov>; Cur s, Kendall (USAWAE) <KCur s1@usa.doj.gov>;
    Christopher Schenck <chris.schenck@gmail.com>; Glenda Aldana Madrid <glenda@nwirp.org>
    Subject: Re: Ac vity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Minute Order


    Hi Tim,



    I believe it will come as no surprise that we disagree with your assessment of the case. But to be clear, Plaintiff is not
    prepared to dismiss the FTCA claim. However, if USA is willing to provide a monetary offer to our client we are willing to
    convey that to our client. Thank you for advising that the Illinois address is no longer valid. Do you have updated contact
    information for Mr. Love? If not, I am hoping Amanda can provide us more insight as to whether Mr. Love will be
    represented or proceeding pro se below, and also as to his current contact information.



    The time you proposed for our call, Monday at 1pm will work well. We can call in to this number:



    206 957 8655



    98104#


https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                5/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      7 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…



    Matt




    On Fri, Oct 19, 2018 at 3:08 PM, Durkin, Tim M. (USAWAE) <Tim.Durkin@usdoj.gov> wrote:

       Matt:

       Attached is a proposed stipulated order dismissing the United States, with both parties bearing their own costs / fees
       (at this point). See also previous email from May 10, 2016.

       As reflected in Mr. Love’s plea agreement, his entry of a guilty plea, and sentencing before Magistrate Judge Brian A.
       Tsuchida, Mr. Love is the only employee that was involved in the alteration of the subject I-826 form, and he is an
       attorney, not federal law enforcement. Therefore, there remains no factual / legal basis for Mr. Lanuza and his
       attorneys to continue to pursue a FTCA claim for malicious prosecution against the United States.

       By the way, in reviewing the docket sheet, I’m not convinced Ms. Lee has entered a notice of appearance in the U.S.
       District Court proceeding and Mr. Brennan has withdrawn. Therefore, I believe Mr. Love is proceeding pro se and I’m
       not convinced he’s been formally served with the notice of remand to the District Court or the setting of this status
       report (I also believe the Illinois address is no longer valid).

       I am available at 1:00 p.m. Monday for a quick conference call so that we may discuss the entry of the order of
       dismissal. If you have a draft Status Report you would like me to consider, please forward for my review / comment at
       your earliest opportunity. Thank you for your cooperation in this regard.

       Best regards,

       Tim M. Durkin

       Asst. U.S. Attorney – Civil Division
       U.S. Attorney’s Office (EDWA)
       Thomas S. Foley Federal Courthouse
       P.O. Box 1494
       Spokane, WA 99210-1494
       (509) 353-2767


       Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or
       disclose the contents or the existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641
       (criminalizing theft of U.S. property). This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the
       Privacy Act of 1974. If you are not the intended recipient, please immediately contact the sender and destroy - delete this e-mail, its
       attachments, and all copies. Please contact the sender if you have any questions. Thank you for your cooperation in this regard.



       From: Ma Adams <ma @nwirp.org>
       Sent: Friday, October 19, 2018 10:26 AM
       To: Durkin, Tim M. (USAWAE) <TDurkin@usa.doj.gov>; Amanda Lee <amanda@amandaleelaw.com>
       Subject: Fwd: Ac vity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Minute Order
       Hi Tim and Amanda,

       I am reaching out as pursuant to the Court's order the parties must file an updated joint status report by next Monday.
       Can we set up a time to talk either today at 4:30, or early Monday so that we can make the necessary arrangments?

       Mat

       ---------- Forwarded message ----------
       From: <ECF@wawd.uscourts.gov>
https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…               6/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      8 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…

       Date: Wed, Oct 10, 2018 at 9:42 AM
       Subject: Activity in Case 2:14-cv-01641-BJR Lanuza v. Love et al Minute Order
       To: ECF@wawd.uscourts.gov

       This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
       mail because the mail box is unattended.
       ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
       record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
       filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
       users. To avoid later charges, download a copy of each document during this first viewing. However, if the
       referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                U.S. District Court

                                 United States District Court for the Western District of Washington

       Notice of Electronic Filing


       The following transaction was entered on 10/10/2018 at 9:42 AM PDT and filed on 10/10/2018


       Case Name:              Lanuza v. Love et al


       Case Number:            2:14-cv-01641-BJR


       Filer:


       Document Number: 116(No document attached)


       Docket Text:
       MINUTE ORDER: The parties are ordered to file an updated Joint Status Report no later than 10/22/2018.
       Authorized by Judge Barbara J. Rothstein. (RM)


       2:14-cv-01641-BJR Notice has been electronically mailed to:

       Matt Adams      matt@nwirp.org, sydney@nwirp.org

       Christopher Schenck        chris.schenck@gmail.com

       Timothy M. Durkin USAWAE.TDurkinECF@usdoj.gov, CaseView.ECF@usdoj.gov, Tim.Durkin@usdoj.gov,
       kendall.curtis@usdoj.gov, mary.f.buhl@usdoj.gov

       Glenda Melinda Aldana Madrid           glenda@nwirp.org, glenda.aldana@gmail.com

       Stephanie M Martinez        stephanie@stephaniemartinez.com, stephmar19@gmail.com

       2:14-cv-01641-BJR Notice will not be electronically mailed to:

       Jonathan M. Love(Terminated)
       450 DAVIS STREET
       EVANSTON, IL 60201


       Northwest Immigrant Rights Project
       615 Second Ave., Ste. 400
       Seattle, WA 98104
       (206) 957-8611
       (206) 587-4025 fax



https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…               7/13
9/10/2019       Northwest
                    CaseImmigrant Rights Project Mail - RE:Document
                          2:14-cv-01641-BJR                 Activity in Case153-1
                                                                             2:14-cv-01641-BJR Lanuza v. LovePage
                                                                                       Filed 09/10/19         et al Order
                                                                                                                      9 ofDismissing
                                                                                                                            14       Plaintiffs' FTCA…



       ---------- Forwarded message ----------
       From: "Durkin, Tim M. (USAWAE)" <TDurkin@usa.doj.gov>
       To: Matt Adams <matt@nwirp.org>, Glenda Aldana Madrid <glenda@nwirp.org>
       Cc: "Miller, Christopher A (Christopher.A.Miller3@ice.dhs.gov)" <Christopher.A.Miller3@ice.dhs.gov>, "Roberson,
       Therese L. (USAWAE)" <TRoberson@usa.doj.gov>
       Bcc:
       Date: Thu, 21 Apr 2016 22:06:36 +0000
       Subject: RE: Lanuza v. U.S. - draft stipulated motion to continue stay

       Matt and Glenda:

       Attached is a Stipulated Order of Dismissal, providing for A dismissal without any award of costs or fees.

       As you know, Mr. Love has now admitted and accepted sole responsibility for the altered I-826 form that he used in the
       United States’ removal proceedings against Mr. Lanuza. Therefore, there is no basis for asserting a cause of action
       against the United States under the Federal Tort Claims Act. 18 U.S.C. §2680(h); cf., Rule 11.

       I’m advised that the law firm Kilpatrick and Townsend is no longer involved in the case and will be filing notices of
       withdrawal for all current and formerly employed counsel.

       Pursuant to the Court’s last Order we need to either enter the agreed upon Stipulated Order today or file a Jt. Status
       Report. If we agree to the proposed Dismissal, I will call and advise Judge Pechman’s chambers that an Order of
       Dismissal is forthcoming. If more litigation is necessary, the United State will seek all recoverable costs.

       Please kindly confer with your client and get back to me at your earliest convenience. Otherwise, we need file a Jt.
       Status Report today.

       Thank you for your consideration in this regard.

       Sincerely,

       Tim M. Durkin

       Assistant United States Attorney

       P.O. Box 1494

       Spokane, WA 99210-1494

       (509) 353-2767

       Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or
       disclose the contents or existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing
       theft of U.S. property); This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974.
       If you are not the intended recipient, immediately contact the sender and destroy and delete this e-mail, its attachments, and all copies.
       Please contact the sender if you have any questions. Thank you for your cooperation in this regard.



       From: Durkin, Tim M. (USAWAE)
       Sent: Monday, January 25, 2016 2:59 PM
       To: 'Matt Adams'
       Cc: Miller, Christopher A (Christopher.A.Miller3@ice.dhs.gov); Martinez, Stephanie; Chris Schenck; Glenda Aldana
       Madrid
       Subject: RE: Lanuza v. Love and U.S. - draft stipulated motion to continue stay

       Matt & Stephanie:

       Attached is a draft Stipulated Motion for Continuing Stay. It’s modeled off of the last one that Stephanie crafted.

       Please review and if acceptable, please file at your earliest convenience. I’ll forward the draft Order here in few
       minutes.

       Thank you for your assistance in this regard.

       Tim M. Durkin
https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                  8/13
9/10/2019        Northwest
                    CaseImmigrant Rights Project Mail - RE:
                           2:14-cv-01641-BJR                Activity in Case
                                                         Document            2:14-cv-01641-BJR
                                                                           153-1               Lanuza v. Love
                                                                                      Filed 09/10/19          et al Order
                                                                                                            Page     10 ofDismissing
                                                                                                                             14 Plaintiffs' FTCA…
       Assistant United States Attorney

       P.O. Box 1494

       Spokane, WA 99210-1494

       (509) 353-2767

       Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or
       disclose the contents or existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing
       theft of U.S. property); This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974.
       If you are not the intended recipient, immediately contact the sender and destroy and delete this e-mail, its attachments, and all copies.
       Please contact the sender if you have any questions. Thank you for your cooperation in this regard.



       From: Matt Adams [mailto:matt@nwirp.org]
       Sent: Monday, January 25, 2016 10:12 AM
       To: Durkin, Tim M. (USAWAE)
       Cc: Miller, Christopher A (Christopher.A.Miller3@ice.dhs.gov); Martinez, Stephanie; Chris Schenck; Glenda Aldana
       Madrid
       Subject: Re: Lanuza v. Love and U.S. - draft stipulated motion to continue stay

       Hi Tim,

       Apologies, I thought I had responded and now realized that the response was left as a draft. In light of th 11(c)(1) plea,
       we are willing to sign on to a stipulated requesting extension until 4/21.

       Matt

       On Mon, Jan 25, 2016 at 10:05 AM, Durkin, Tim M. (USAWAE) <Tim.Durkin@usdoj.gov> wrote:

       Matt:

       Just checking in to see where we are on the joint status report that is due today.

       Please get back to me at your earliest convenience. Thank you.

       Tim M. Durkin

       Assistant United States Attorney

       P.O. Box 1494

       Spokane, WA 99210-1494

       (509) 353-2767

       Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or
       disclose the contents or existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing
       theft of U.S. property); This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974.
       If you are not the intended recipient, immediately contact the sender and destroy and delete this e-mail, its attachments, and all copies.
       Please contact the sender if you have any questions. Thank you for your cooperation in this regard.



       From: Matt Adams [mailto:matt@nwirp.org]
       Sent: Friday, January 22, 2016 9:16 AM
       To: Durkin, Tim M. (USAWAE)
       Cc: Martinez, Stephanie; Chris Schenck; Glenda Aldana Madrid; Miller, Christopher A (Christopher.A.Miller3@ice.
       dhs.gov)
       Subject: Re: Lanuza v. Love and U.S. - draft stipulated motion to continue stay

       Hi Tim, we will follow up shortly.

       Matt

       On Thu, Jan 21, 2016 at 4:03 PM, Durkin, Tim M. (USAWAE) <Tim.Durkin@usdoj.gov> wrote:


https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A1642057854831…                  9/13
9/10/2019        Northwest
                    CaseImmigrant Rights Project Mail - RE:
                           2:14-cv-01641-BJR                Activity in Case
                                                         Document            2:14-cv-01641-BJR
                                                                           153-1               Lanuza v. Love
                                                                                      Filed 09/10/19          et al Order
                                                                                                            Page     11 ofDismissing
                                                                                                                             14 Plaintiffs' FTCA…
       Matt:

       Just doing a little follow up on this matter. As you know, Mr. Love entered into a conditional Fed.R.Crim.Pro. 11(c)(1)(C)
       plea agreement on January 15th. Final formal acceptance of the parties’ conditional guilty plea and the negotiated plea
       agreement, and joint recommendation on sentencing, will not occur (if accepted) until the sentencing hearing, which is
       scheduled for April 20, 2016. Thus, Matt Diggs and Andrew Friedman, the Criminal AUSAs in the WDWA who are
       involved in supervising the criminal investigation and now prosecuting the filed criminal charges, have advised that
       their criminal investigation and case remains open, active and pending until such time as the District Court Judge
       formally accepts the parties’ Plea Agreement and imposes the jointly recommended sentence.

       Further, since the plea agreement is conditional and remains pending until sentencing, Mr. Love still retains his 5th
       Amendment rights on the charged and uncharged conduct. Still further, members of the Federal Judge’s U.S.
       Probation and Pretrial Services branch will also begin performing their investigation re: Mr. Love’s background and will
       also be providing recommendations – comments back to the Federal District Court Judge for plea acceptance and
       sentencing purposes.

       Given this backdrop, Matt Diggs reached out to me and requested that the civil case discovery continue to be stayed
       until after the April 20th sentencing, at which time he is hopeful/optimistic that the Court will formally accept the plea
       agreement and will impose the jointly recommended sentence and the other agreed upon terms and conditions of
       sentencing.

       Although I’m not elated with another short stay, I think it’s worthwhile given the criminal interests and separate but
       related civil interests that are at stake. Therefore, my suggestion is to submit another short Jt. Status Report next
       Monday with a request to continue the stay until April 21st.

       Please review at your earliest convenience and let me know how you want to proceed. Thanks.

       Tim M. Durkin

       Assistant United States Attorney

       P.O. Box 1494

       Spokane, WA 99210-1494

       (509) 353-2767

       Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or
       disclose the contents or existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing
       theft of U.S. property); This email is also protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974.
       If you are not the intended recipient, immediately contact the sender and destroy and delete this e-mail, its attachments, and all copies.
       Please contact the sender if you have any questions. Thank you for your cooperation in this regard.

       From: Matt Adams [mailto:matt@nwirp.org]
       Sent: Tuesday, December 01, 2015 10:20 AM
       To: Durkin, Tim M. (USAWAE)
       Cc: Martinez, Stephanie; Chris Schenck; Glenda Aldana Madrid
       Subject: draft stipulated motion to continue stay

       Hi Tim,

       Here is a draft of the joint status report and stipulated motion to continue to stay the case. Shoot us any proposed edits
       or if this is good on your end we can go ahead and file.

       Matt
       --

       Northwest Immigrant Rights Project
       615 Second Ave., Ste. 400
       Seattle, WA 98104
       (206) 957-8611
       (206) 587-4025 fax



    ---------- Forwarded message ----------
https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A164205785483…               10/13
9/10/2019        Northwest
                    CaseImmigrant Rights Project Mail - RE:
                           2:14-cv-01641-BJR                Activity in Case
                                                         Document            2:14-cv-01641-BJR
                                                                           153-1               Lanuza v. Love
                                                                                      Filed 09/10/19          et al Order
                                                                                                            Page     12 ofDismissing
                                                                                                                             14 Plaintiffs' FTCA…
    From: "Durkin, Tim M. (USAWAE)" <TDurkin@usa.doj.gov>
    To: "Matt Adams (matt@nwirp.org)" <matt@nwirp.org>, Glenda Aldana Madrid <glenda@nwirp.org>
    Cc: "Martinez, Stephanie (SMartinez@kilpatricktownsend.com)" <SMartinez@kilpatricktownsend.com>, "Machleidt,
    Dario" <dmachleidt@kilpatricktownsend.com>, Chris Schenck <CSchenck@kilpatricktownsend.com>, "Miller, Christopher
    A (Christopher.A.Miller3@ice.dhs.gov)" <Christopher.A.Miller3@ice.dhs.gov>
    Bcc:
    Date: Wed, 9 Sep 2015 05:08:15 +0000
    Subject: Lanuza - FRE 408 Transmittal & Notice of 21 Day Service of Rule 11 Motion-Memo
    Rule 11 Notification & FRE 408 Transmittal



    Dear Counsel:



    Pursuant to Rules 408 and 11, please consider this formal notification of counsel's and their client's safe harbor
    obligations under the Rule, and notice of Defendant's demand that you take an immediate voluntary (or stipulated)
    dismissal of your client's factually and legally unsupportable Complaint and his sole surviving claim of malicious
    prosecution, which is disfavored at law and completely meritless here. See Barber v. Miller, 146 F.3d 707, 710 (9th Cir.
    1998) ("The purpose of the safe harbor ... is to give the offending party the opportunity, within 21 days after service of the
    motion for sanctions, to withdraw the offending pleading and thereby escape sanctions.") (emphasis in original); see also
    attached Motion - Memo For Rule 11 Sanctions.



    While this transmittal should be considered formal notification to all counsel of their 21 day safe harbor obligation, at the
    present time the United States is notifying you of its intention, should a prompt dismissal not occur (i.e., in no later than 21
    days) to seek sanctions against Mr. Adams and Ms. Aldana-Madrid, the primary Rule 11 violators in this case due to their
    lead involvement in initiating Plaintiff's specious claim against the United States and in now continuing the prosecution of
    Plaintiff's frivolous, futile, and meritless claim. See attached Memo. However, please be advised that in the event there
    are any further court filings - discovery submittals signed by counsel other than Mr. Adams and Ms. Aldana-Madrid in the
    continued pursuit of this matter, and dismissal does not occur within 21 days of this notification, the United States
    reserves the right to seek (upon the Court's dismissal of Plaintiff's unsupportable claim) sanctions against the Plaintiff and
    all counsel who have signed or filed a pleading and/or a discovery mechanism in further violation of Rule 11 with the
    continued pursuit of Plaintiff's now clearly determined meritless FTCA malicious prosecution claim.



    If Plaintiff's dismissal occurs with 21 days, the United States will not pursue a Rule 11 motion against counsel or the
    Plaintiff, and will also forego seeking the recovery of allowable costs against Mr. Lanuza. Obviously, this transmittal,
    notice and its contents will not be conveyed to the trier of fact until after Plaintiff's case is dismissed. See Rule 11 and
    FRE 408.



    A short extension to provide or allow for Plaintiff's dismissal to occur following Mr. Love's deposition on September 30th
    may be requested. However, a signed stipulation will need to be negotiated (with no further violations of Rule 11).



    Please contact me should you have any questions.



    Sincerely,



    Tim M. Durkin

    Assistant United States Attorney

    P.O. Box 1494

https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A164205785483…          11/13
9/10/2019         Northwest
                     CaseImmigrant Rights Project Mail - RE:
                            2:14-cv-01641-BJR                Activity in Case
                                                          Document            2:14-cv-01641-BJR
                                                                            153-1               Lanuza v. Love
                                                                                       Filed 09/10/19          et al Order
                                                                                                             Page     13 ofDismissing
                                                                                                                              14 Plaintiffs' FTCA…
    Spokane, WA 99210-1494

    (509) 353-2767



    Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward,
    distribute or disclose the contents or existence of this e-mail without the express written consent of sender. See 18
    U.S.C. Sect. 641 (criminalizing theft of U.S. property); This email is also protected bythe Cyber Security Act, applicable
    Executive Orders, and the Privacy Act of 1974. If you are not the intended recipient, immediately contact the sender and
    destroy and delete this e-mail, its attachments, and all copies. Please contact the sender if you have any questions.
    Thank you for your cooperation in this regard.



    ---------- Forwarded message ----------
    From: "Durkin, Tim M. (USAWAE)" <TDurkin@usa.doj.gov>
    To: Matt Adams <matt@nwirp.org>, Glenda Aldana Madrid <glenda@nwirp.org>, Chris Schenck
    <CSchenck@kilpatricktownsend.com>, "Martinez, Stephanie (SMartinez@kilpatricktownsend.com)"
    <SMartinez@kilpatricktownsend.com>, Dario Machleidt <dmachleidt@kilpatricktownsend.com>
    Cc: "Miller, Christopher A (Christopher.A.Miller3@ice.dhs.gov)" <Christopher.A.Miller3@ice.dhs.gov>, "Sanchez, Raphael
    (Raphael.Sanchez@ice.dhs.gov)" <Raphael.Sanchez@ice.dhs.gov>, "Fehlings, Gregory E"
    <Gregory.E.Fehlings@ice.dhs.gov>, "Thomas Brennan (TMB@McKay-Chadwell.com)" <TMB@mckay-chadwell.com>,
    "djg@mckay-chadwell.com" <djg@mckay-chadwell.com>
    Bcc:
    Date: Fri, 14 Aug 2015 19:46:43 +0000
    Subject: Lanuza v. United States - Offer of Judgment - Time Sensitive

                                                           Rule 68 & FRE 408 Submittal


    Dear Counsel:


    In anticipation of forthcoming litigation costs, the United States serves you with its Officer of Judgment.


    Please communicate this offer and its operative effects to your client at your earliest convenience.


    Regards,


    Tim M. Durkin
    Assistant United States Attorney
    P.O. Box 1494
    Spokane, WA 99210-1494
    (509) 353-2767


    Notice: This email is the property of the sender and/or United States. You are not authorized to use, copy, forward, distribute or disclose the contents or
    existence of this e-mail without the express written consent of sender. See 18 U.S.C. Sect. 641 (criminalizing theft of U.S. property); This email is also
    protected bythe Cyber Security Act, applicable Executive Orders, and the Privacy Act of 1974. If you are not the intended recipient, immediately contact


https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A164205785483…                             12/13
9/10/2019         Northwest
                     CaseImmigrant Rights Project Mail - RE:
                            2:14-cv-01641-BJR                Activity in Case
                                                          Document            2:14-cv-01641-BJR
                                                                            153-1               Lanuza v. Love
                                                                                       Filed 09/10/19          et al Order
                                                                                                             Page     14 ofDismissing
                                                                                                                              14 Plaintiffs' FTCA…
    the sender and destroy and delete this e-mail, its attachments, and all copies. Please contact the sender if you have any questions. Thank you for your
    cooperation in this regard.




     6 attachments
            Memo & Motion for Rule 11 Sanctions (TD draft)-090815.pdf
            75K
            Lanuza - FRE 408 Transmittal & Notice of 21 Day Service of Rule 11 Motion-Memo.eml
            108K
            Offer of Judgment-081415.pdf
            16K
            Lanuza v. United States - Offer of Judgment - Time Sensitive.eml
            31K
            148 - Order Granting US Mot to Dismiss (Lanuza v)-081619.pdf
            710K
            149 - Jgmt in Civil Case (Lanuza v USA (WDWA))-080619.pdf
            100K




https://mail.google.com/mail/u/0?ik=b702ea58ef&view=pt&search=all&permthid=thread-f%3A1642057854831581677%7Cmsg-f%3A164205785483…                             13/13
